DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “…the computer being to control an air-conditioning device” seems to contain an error.  The limitation should read “being able to” in order to provide further clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 7, 9, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US20170023264), and further in view of Takahashi (US8915451B2) and Chen (CN104566807A).

In re claim 1, Ha discloses an air-conditioning device, comprising: an air-conditioning unit (air conditioner (1)) to air-condition a target space, the air-conditioning unit including a 
compressor (812) to compress a refrigerant and circulate the refrigerant through a refrigerant pipe [0028], a 
heat exchanger (20) to cause heat exchange between air in the target space and the refrigerant circulating through the refrigerant pipe [0028], and a 
blower (blower unit (30)) to feed air in the target space to the heat exchanger [0082]; an 
acquirer (sensor (400); [0142], [0150]) to acquire a temperature (temperature sensor (410, 808); [0150, 0339]) and a humidity (humidity sensor (420, 805); [0150, 0339]) in the target space; and an 
air-conditioning controller (controller (300), (802); [0142]) to switch an operation mode, in accordance with the temperature and the humidity acquired by acquirer ([0147-0150], [0339]; FIG. 7), between a 
cooling mode [0144, 0286] in which the air-conditioning unit cools the target space, a 
dehumidification mode [0144, 0286] in which the air-conditioning unit dehumidifies the target space, and an 
air-blowing mode (blowing mode [0144, 0286]),

Ha lacks: 
an air-blowing mode in which the compressor is stopped without the blower stopping air blowing, 
wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is greater than a first humidity threshold, the air- conditioning controller switches the operation mode to the dehumidification mode 
when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a first temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode.  

Regarding the limitation, “…an air-blowing mode in which the compressor is stopped without the blower stopping air blowing”: It should be noted Ha discloses an air-blowing mode (blowing mode) and teaches the starting and stopping of a compressor [0391], but is silent as to distinctly disclosing consideration for stopping a compressor without stopping the blower. 
Takahashi discloses, in a similar invention relating air condition and humidity adjustment, a consideration for an air blowing mode (“operation mode is the ventilating operation”; [0076]) in which the compressor is stopped (“the compressor (13) stops”) without the blower stopping air blowing (“then, the supply fan (91) and the exhaust fan (92) are driven”). In this way the outside air is taken into the inside of the room without being dehumidified or humidified [0076]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include a control method for an air-blowing mode in which the compressor is stopped without the blower stopping air blowing as taught by, Takahashi. 
One of ordinary skill in the art would recognize the benefits of this modification as it would allow an air-conditioning system to utilize system blowers or fans to provide fresh air and circulate an air flow within an enclosed space even after a compressor has been halted, ensuring continued user comfort during air-conditioning operations.  
Regarding the limitation, “…wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is greater than a first humidity threshold, the air- conditioning controller switches the operation mode to the dehumidification mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a first temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode”: Ha discloses consideration for the control of air-conditioning operations based up humidity ranges [0352], however Ha lacks distinct disclosure regarding temperature values in deciding controller operations as recited above.  
Chen discloses, in a similar invention relating to a method and device for air conditioning, a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is greater than a first humidity threshold (“current indoor relative humidity is more than or  equal to the second humidity threshold”; Pg.7, ¶60), the air- conditioning controller switches the operation mode to the dehumidification mode (“a dehumidification mode operation”; Pg.7, ¶60) when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a first temperature threshold (“if indoor temperature level is the second indoor temperature level”; Pg.7, ¶60)  during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode. With regards to control operations executed during the cooling mode, Chen discloses that if humidity levels are lower than a first threshold the system will operate in a first cooling mode (“when the indoor temperature level is the first indoor temperature level, and the current indoor relative humidity is less than the first humidity threshold, the control air conditioner operates in the first cooling mode”; Pg.6, ¶59). It would have been obvious to one of ordinary skill in the art that the control method of Chen is capable of switching from a cooling mode to a dehumidification mode depending on predetermined humidity and temperature conditions.  
Regarding the limitation, “…in the cooling mode”: It should be noted that the proposed system of Ha is configured to control air-conditioner operations based upon temperature and humidity values reaching or passing predetermined thresholds. Therefore, it would be obvious to one of ordinary skill in the art that if the proposed system is capable of changing operation modes based upon input data, the proposed system would be equally capable of entering a dehumidification mode from any previous operation state based on environmental conditions, to include a cooling mode. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include controller operations wherein; in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is greater than a humidity threshold, the air- conditioning controller switches the operation mode to the dehumidification mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode, as taught by Chen. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective control method for placing an air-conditioning system into a dehumidification mode, with consideration for temperature, once humidity levels exceed acceptable values. In this way, the air-conditioned space can be effectively managed to remain within acceptable environmental conditions and thereby ensuring user comfort. 

In re claim 3, Ha discloses the air-conditioning device according to claim 1, 
the air-conditioning controller switches the operation mode to a second dehumidification mode in which a sensible heat capacity is smaller than in the dehumidification mode (“a second dehumidification mode for reducing the cooling effect” [0340]).  

Ha lacks: 
the air-conditioning device according to claim 1, wherein in the case in which the humidity difference is greater than the first humidity threshold, 
the air-conditioning controller switches the operation mode to a second dehumidification mode in which a sensible heat capacity is smaller than in the dehumidification mode when the temperature difference decreases below a second temperature threshold smaller than the first temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the dehumidification mode.  


Regarding the limitation, “…in the dehumidification mode”: It should be noted that the proposed system of Ha is configured to control air-conditioner operations based upon temperature and humidity values reaching or passing predetermined thresholds. Therefore, it would be obvious to one of ordinary skill in the art that if the proposed system is capable of changing operation modes based upon input data, the proposed system would be equally capable of entering a second dehumidification mode from previous operation states based on environmental conditions, to include a dehumidification mode. 
Regarding the limitation, “…wherein in the case in which the humidity difference is greater than the first humidity threshold”: Chen discloses, in a similar invention relating to a method and device for air conditioning, consideration for placing an air-conditioning system into a “second dehumidification mode” once the current indoor relative humidity is more than or equal to a humidity threshold [Claim 5; ¶4]. Humidity differences, thresholds, and conditions are further discussed above in re claim 1.  
Examiners Note: It should be noted that Ha discloses that when a system determines that the room humidity deviates from a target range, the controller may control the compressor and dehumidification mode, according to a first or second mode, so that the room temperature can again reach the target humidity range [0352]. It would be obvious to one of ordinary skill in the art that the proposed system of Ha is capable of identifying and executing controls based upon humidity values, as disclosed, and therefore able to perform controller operations such as the recited functionality which is dependent on humidity levels exceeding a predetermined threshold. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to utilize the proposed system of Ha to include control methods with considerations for humidity difference values and their relation to predetermined thresholds, as further taught by Chen. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a control method for air-conditioning system wherein operations are controlled depending on a need to dehumidify an enclosed space according to predetermined humidity thresholds, maintaining environmental conditions and ensuring user comfort. 
Regarding the limitation, “switches the operation mode to the second dehumidification mode… when the temperature difference decreases below a second temperature threshold smaller than the first temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the dehumidification mode”: Chen discloses, in a similar invention relating to a method and device for air conditioning, a consideration for temperature values in determining operation modes during air-conditioning. Chen teaches, when the temperature difference decreases below a second temperature threshold smaller than the first temperature threshold (“If the described indoor temperature grade is the 3rd indoor temperature grade…”; [Claim 5]) during air-conditioning of the target space, the system is configured to run in a second dehumidification mode (“controlling the air conditioner to adopt a second dehumidification mode”; [Claim 5]). It should be noted that the proposed system of Ha is configured to control air-conditioner operations based upon temperature and humidity values and recognizes conditions a “second dehumidification mode” [340].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include wherein in the case in which the humidity difference is greater than the first humidity threshold, the air-conditioning control means controller switches the operation mode to a second dehumidification mode in which a sensible heat capacity is smaller than in the dehumidification mode when the temperature difference decreases below a second temperature threshold smaller than the first temperature threshold during air-conditioning of the target space performed by the air-conditioning means unit in the dehumidification mode, as taught by Chen.  
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a control method for air-conditioning system which consider both temperature and humidity conditions and their relation to predetermined values in setting appropriate operations to maintain environmental conditions and user comfort. 
Examiners Note: It should be noted that while Ha does not directly disclose a “sensible heat capacity”, Ha does disclose a second dehumidification mode in which the cooling effect is reduced. One of ordinary skill in the art would understand that as temperature difference between the target value and those measured falls, the sensible heat capacity is also reduced in relation to the potential air temperature difference. Ha considers the change in temperature difference by lowering the cooling effect of the system in a secondary dehumidification mode to reduced levels as the sensible heat capacity and need for cooling falls. Ha further discloses that the second mode, or any combination of modes disclosed within, correspond to a change in room temperature, room humidity, or consumption power, and the input unit [0340]. 

In re claim 7, Ha lacks the air-conditioning device according to claim 1, wherein the acquirer, and 
the air-conditioning controller switches the operation mode between the cooling mode and the dehumidification mode in accordance with a temperature difference between the temperature in the target space acquired by the acquirer and a set temperature of the target space, and a sensible heat load of the target space defined by the temperature in the external space acquired by the acquirer.  

Regarding the limitations: Chen discloses, in a similar invention relating to a method and device for air conditioning, a method for controlling an air conditioner according detecting a set temperature of the target space (“current indoor temperature” Pg.1; ¶12), a current outdoor temperature, and a current indoor humidity, and acquiring a sensible heat load (“a relationship level between current indoor temperature and the current outdoor temperature” Pg.1; ¶12) to determine a current operating mode of the air-conditioner (Pg. 1; ¶12). Chen further discloses a control method wherein the system is configured to run in a dehumidification or refrigeration mode based upon different relationship levels, between indoor and outdoor temperatures (Claim 9) and discussed above, and individual indoor temperatures meeting predetermined conditions (Claim 5).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include a control method wherein a temperature in an external space is acquired and the air- conditioning controller switches the operation mode between the cooling mode and the dehumidification mode in accordance with a temperature different between the temperature in the target space acquired and a set temperature, and a sensible heat load of the target space, as taught by Chen. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a control method capable of allowing an air-conditioning system to run in either the cooling or dehumidification mode based upon temperature readings between the interior and exterior of an enclosed space. In this way the system can respond more effectively to changes in outdoor temperature and the dynamic sensible heat load between outdoor and conditioned air in maintaining user comfort and environmental settings. 

In re claim 9, Ha discloses a control device (300) for controlling an air-conditioning device to air- condition a target space, the air-conditioning device including a 
compressor (812) to compress a refrigerant and circulate the refrigerant through a refrigerant pipe [0028], a 
heat exchanger (20) to cause heat exchange between air in the target space and the refrigerant circulating through the refrigerant pipe [0028], and a 
blower (blower unit (30)) to feed air in the target space to the heat exchanger, 
the control device (300) comprising: an 
acquirer (sensor (400); [0142], [0150]) to acquire a temperature (410) and a humidity (420) in the target space; and an 
air-conditioning controller (300) to switch an operation mode, in accordance with the temperature and the humidity acquired by the acquirer [0147-0150; FIG. 7], between a 
cooling mode [0144, 0286] in which the air-conditioning device cools the target space, a 
dehumidification mode [0144, 0286] in which the air-conditioning device dehumidifies the target space, and an 
air-blowing mode (blowing mode [0144, 0286]).  

Ha lacks: 
an air-blowing mode in which the compressor is stopped without the blower stopping air blowing, 
wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is greater than a first humidity threshold, the air- conditioning controller switches the operation mode to the dehumidification mode 
when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a first temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode.  

Regarding the limitations, please see in re claim 1.

In re claim 10, Ha discloses an air-conditioning method for air-conditioning a target space with a 
compressor (812) to compress a refrigerant and circulate the refrigerant through a refrigerant pipe [0028], a 
heat exchanger (20) to cause heat exchange between air in the target space and the refrigerant circulating through the refrigerant pipe [0028], and a 
blower (blower unit (30)) to feed air in the target space to the heat exchanger, 
the method comprising: 
acquiring (sensor (400); [0142], [0150]) a temperature (410) and a humidity (420) in the target space; and 
switching an operation mode in accordance with the acquired temperature and the acquired humidity [0147-0150; FIG. 7] between a 
cooling mode [0144, 0286] for cooling the target space, a 
dehumidification mode [0144, 0286] for dehumidifying the target space, and 
an air-blowing mode (blowing mode [0144, 0286]). 
wherein in a case in which a humidity difference between the humidity and a set humidity in the target space is greater than a first humidity threshold, the operation mode is switched to the dehumidification mode when a temperature difference between the temperature and a set temperature of the target space decreases below a first temperature threshold during air- conditioning of the target space in the cooling mode.  

Ha lacks: 
an air-blowing mode for stopping the compressor without stopping air blowing of the blower, 
wherein in a case in which a humidity difference between the humidity and a set humidity in the target space is greater than a first humidity threshold, the operation mode is switched to the dehumidification mode when a temperature difference between the temperature and a set temperature of the target space decreases below a first temperature threshold during air- conditioning of the target space in the cooling mode.  

Regarding the limitations, please see in re claim 1.

In re claim 11, Ha discloses a non-transitory computer-readable recording medium (storage 500) storing a program causing a computer to function as an acquirer and an air-conditioning controller (300), the computer being to control an air-conditioning device to air- condition a target space [0142], the air-conditioning device including a 
compressor (812) to compress a refrigerant and circulate the refrigerant through a refrigerant pipe [0028], a 
heat exchanger (20) to cause heat exchange between air in the target space and the refrigerant circulating through the refrigerant pipe [0028], and a 
blower (blower unit (30)) to feed air in the target space to the heat exchanger, 
wherein the acquirer (sensor (400); [0142], [0150]) acquires a temperature (410) and a humidity (420) in the target space, and 
the air-conditioning controller (300) switches an operation mode in accordance with the temperature and the humidity acquired by the acquirer [0147-0150; FIG. 7] between a 
cooling mode [0144, 0286] in which the air-conditioning device cools the target space, a 
dehumidification mode [0144, 0286] in which the air-conditioning device dehumidifies the target space, and an 
air-blowing mode (blowing mode [0144, 0286]).  
wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is greater than a first humidity threshold, the air- conditioning controller switches the operation mode to the dehumidification mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a first temperature threshold during air-conditioning of the target space performed by the air-conditioning device in the cooling mode.  

Ha lacks: 
an air-blowing mode in which the compressor is stopped without the blower stopping air blowing, 
wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is greater than a first humidity threshold, the air- conditioning controller switches the operation mode to the dehumidification mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a first temperature threshold during air-conditioning of the target space performed by the air-conditioning device in the cooling mode.  

Regarding the limitations, please see in re claim 1.

In re claim 13, Ha discloses an air-conditioning device, comprising: an air-conditioning unit to air-condition a target space, the air-conditioning unit including a 
compressor (812) to compress a refrigerant and circulate the refrigerant through a refrigerant pipe [0028], a 
heat exchanger (20) to cause heat exchange between air in the target space and the refrigerant circulating through the refrigerant pipe [0028], and a 
blower (blower unit (30)) to feed air in the target space to the heat exchanger; an 
acquirer (400) to acquire a temperature (410) and a humidity (420) in the target space; and 
an air-conditioning controller (300) to switch an operation mode, in accordance with the temperature and the humidity acquired by the acquirer [0147-0150; FIG. 7], between a 
cooling mode [0144, 0286] in which the air- conditioning unit cools the target space, a 
dehumidification mode [0144, 0286] in which the air-conditioning unit dehumidifies the target space, and an
air-blowing mode (blowing mode [0144, 0286]). 

Ha lacks: 
an air-blowing mode in which the compressor is stopped without the blower stopping air blowing, 
acquirer to acquire a temperature and a humidity in the target space and a temperature in an external space external to the target space; and 
wherein the air-conditioning controller switches the operation mode between the cooling mode and the dehumidification mode in accordance with a temperature difference between the temperature in the target space acquired by the acquirer and a set temperature of the target space, and a sensible heat load of the target space defined by the temperature in the external space acquired by the acquirer.  

Regarding the limitation, “…an air-blowing mode in which the compressor is stopped without the blower stopping air blowing”: please see in re claim 1.
Regarding the limitation, “…acquirer to acquire a temperature and a humidity in the target space and a temperature in an external space external to the target space”: Takahashi discloses, in a similar invention relating air condition and humidity adjustment, a consideration for a temperature detected by a sensor (32) which detects the outside air temperature [0011]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include a temperature sensor capable of acquiring a temperature in an external space external to the target space, as taught by Takahashi.
One of ordinary skill in the art would recognize the benefits of this modification as it would enable an air- conditioning method with consideration for the temperature difference, or sensible heat load, between a conditioned space and an exterior environment; enabling an air- conditioning system to more effectively respond to changes in the exterior environment, as compared to those maintained within the enclosed space, by switching operations in accordance with maintaining user comfort and environmental settings. 
Regarding the limitation, “…wherein the air-conditioning controller switches the operation mode between the cooling mode and the dehumidification mode in accordance with a temperature difference between the temperature in the target space acquired by the acquirer and a set temperature of the target space, and a sensible heat load of the target space defined by the temperature in the external space acquired by the acquirer.”: please see in re claim 7. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US20170023264), and further in view of Takahashi (US8915451B2) and Chen (CN104566807A), as applied to claim 1 above and further in view of Umemura (US4715191A).

In re claim 4, Ha lacks the air-conditioning device according to claim 3, wherein in the case in which the humidity difference is greater than the first humidity threshold, 
the air-conditioning controller stops the compressor when the temperature difference decreases below a third temperature threshold smaller than the second temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the second dehumidification mode.  

Examiners Note: It should be noted that Ha discloses a consideration for controlling a compressor, to start or stop operation, in response to humidity levels sensed by humidity sensors [0346, 0367]. However, Ha is silent as to distinctly disclosing the stopping or starting of a compressor in relation to temperature values.  
Additionally, humidity differences, thresholds, and predetermined conditions in regards to control methods for air- conditioning are further discussed above in re claims 1 and 3.  
Regarding the limitation, “wherein in the case in which the humidity difference is greater than the first humidity threshold”: please see in re claims 1 and 3. 
Regarding the limitations, “…the air-conditioning controller stops the compressor when the temperature difference decreases below a third temperature threshold”: Umemura discloses, in a method for air conditioning, an air-conditioning controller stops the compressor (“As a result of the comparison, an instruction is provided to the compressor 56 through the output circuit 6 to start or stop the compressor 56”; [0024]) when the temperature difference decreases below a temperature threshold (“Namely, when the difference between the initially established temperature T.sub.so and the room temperature T.sub.R falls within a predetermined range of value”; [0024]) during air-conditioning of the target space. 
Regarding the limitation, “…in the second dehumidification mode”: With regards to the unit executing operations in the second dehumidification mode; please see in re claim 3. It should be noted that the proposed system of Ha is configured to control air-conditioner operations based upon temperature and humidity values and recognizes conditions for a “second dehumidification mode” [340]. Therefore, the proposed system would be capable of stopping a compressor in relation to humidity, and further modified to control compressor operations in response to temperature values as taught by Umemura, as claimed during a second dehumidification mode discussed above in re claim 3. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include a control method for air-conditioning wherein in the case in which the humidity difference is greater than the first humidity threshold, the air-conditioning controller stops the compressor when the temperature difference decreases below a temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the second dehumidification mode, as further taught by Umemura.  
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective control means for stopping and starting a compressor in response temperature values in addition to humidity levels. In halting compressor operations during dehumidification, the temperature of an enclosed space being conditioned can be more accurately controlled and enables a system to responded to sensor temperature values in maintaining environmental settings and ensuring user comfort by controlling the operations of system components such as the compressor. 

Claim(s) 5, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US20170023264), and further in view of Takahashi (US8915451B2) and Chen (CN104566807A), as applied to claim 1 above and further in view of Matsui (US20090229294).

In re claim 5, Ha lacks the air-conditioning device according to claim 1, wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is smaller than a second humidity threshold, 
the air-conditioning controller switches the operation mode to the air- blowing mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a fourth temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode.  

Regarding the limitation, “…in the cooling mode”: It should be noted that the proposed system of Ha is configured to control air-conditioner operations based upon temperature and humidity values reaching or passing predetermined thresholds. Therefore, it would be obvious to one of ordinary skill in the art that if the proposed system is capable of changing operation modes based upon input data, the proposed system would be equally capable of entering an air-blowing mode from any previous operation state based on environmental conditions, to include a cooling mode. 
Regarding the limitation, “…in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is smaller than a second humidity threshold”: Matsui discloses in a similar invention regarding air conditioning systems a consideration for both temperature and humidity in switching an operation to an air-blowing mode (“ventilation mode”; [0096]).  Matsui further teaches a case in which the air-conditioning controller (20) switches the operation mode to the air-blowing mode (“ventilation mode”; [0096]) when a humidity acquired is smaller than a threshold (“low humidity”; [0096]) during conditioning of the target space. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include control methods wherein an air- conditioning system is place into a ventilation mode when a set humidity is smaller than a threshold.
One of ordinary skill in the art would recognize the benefits of this modification as it would allow an air- conditioning system to provide ventilated air to an enclosed space under acceptable humidity levels, thereby reducing the effect introduced air will have on maintaining predetermined humidity conditions and user settings. 
Regarding the limitation, “…of the target space”: While Matsui discloses consideration for temperature and humidity readings in regards to setting a ventilation mode, they do not disclose that the temperature and indoor values are representative of the enclosed target space. It should be noted that the system of Ha comprises temperature and humidity sensors which are configured to sense the temperature and humidity of the indoor space (Ha; [0151]). Furthermore, Chen discloses consideration for running an air-conditioner in an air-blowing mode (“air supply pattern”) when an indoor temperature reaches a predetermined value or range (Pg. 7; ¶66). 
Furthermore, it would have been obvious to one of ordinary skill in the art to adapt the control method described above to the system of Ha by utilizing the incorporated temperature and humidity sensors configured to sense the environmental conditions of the indoor space. 
Regarding the limitation, “…switches the operation mode to the air- blowing mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a fourth temperature threshold”: Chen discloses, in a similar invention relating to a method and device for air conditioning, consideration for switching operation mode to an air- blowing mode (“air supply mode”) when a temperature difference between the temperature acquired and a set temperature of the target space decreases blow a fourth temperature threshold (“when indoor temperature levels is a third indoor temperature level…controlling the air conditioner to operate in the air supply mode”; Pg.3, ¶17).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include control methods wherein an air- conditioning system is place into a ventilation mode when a temperature difference between the temperature acquired and a set temperature of a target space decreases below a threshold, as taught by Chen.
One of ordinary skill in the art would recognize the benefits of this modification as it would allow an air- conditioning system to provide ventilated air to an enclosed space under acceptable temperature levels, thereby reducing the effect introduced air will have on maintaining predetermined temperature conditions and user settings.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include control methods in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is smaller than a humidity threshold, the air-conditioning controller switches the operation mode to the air-blowing mode when a temperature difference between the temperature acquired by the acquirer and a set temperature decreases below a threshold during conditioning of the target space, as taught by Chen and furthered by Matsui. 
One of ordinary skill in the art would recognize the benefits of this modification as it would allow an air-conditioning system to ventilate a target space under predetermined temperature and humidity thresholds; supplying air to an enclosed space under these conditions helps to maintain user comfort by providing ventilated air when humidity and temperature conditions are met reducing the need for the cooling mode in maintaining environmental and user settings, saving energy and providing a more effective control system. 

In re claim 6, Ha lacks the air-conditioning device according to claim 5, wherein in a case in which the temperature difference is smaller than the fourth temperature threshold, 
the air-conditioning controller switches the operation mode to the dehumidification mode when the humidity difference exceeds a first humidity threshold during air-conditioning of the target space performed by the air-conditioning means unit in the air- blowing mode.  

Regarding the limitation, “…in the air- blowing mode”: It should be noted that the proposed system of Ha is configured to control air-conditioner operations based upon temperature and humidity values reaching or passing predetermined thresholds. Therefore, it would be obvious to one of ordinary skill in the art that if the proposed system is capable of changing operation modes based upon input data, the proposed system would be equally capable of entering a dehumidification mode from any previous operation state based on environmental conditions, to include an air- blowing mode. 
Regarding the limitations, Chen discloses, in a similar invention relating to a method and device for air conditioning, a case in which a temperature difference reaches a threshold (“indoor temperature level is the first indoor temperature level”; Pg.6 ¶59) the air conditioning controller switches the operation mode to the dehumidification mode when the humidity difference exceeds a humidity threshold (“the current indoor relative humidity is greater than or equal to the first humidity threshold, the air conditioner is controlled to operate in the first dehumidification mode”; Pg.6, ¶59) during air-conditioning of the target space. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include controller operations wherein; in a case in which the temperature difference reaches a threshold, the air- conditioning controller switches the operation mode to the dehumidification mode when the humidity difference exceeds a humidity threshold during air- conditioning of the target space, as taught by Chen. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective control method for placing an air-conditioning system into a dehumidification mode, with consideration for temperature, once humidity levels exceed acceptable values. In this way, the air-conditioned space can be effectively managed to remain within acceptable environmental conditions and thereby ensuring user comfort. 

In re claim 12, Ha discloses an air-conditioning device, comprising: an air-conditioning unit to air-condition a target space, the air-conditioning unit including a 
compressor (812) to compress a refrigerant and circulate the refrigerant through a refrigerant pipe [0028], a 
heat exchanger (20) to cause heat exchange between air in the target space and the refrigerant circulating through the refrigerant pipe [0028], and a 
blower (blower unit (30)) to feed air in the target space to the heat exchanger; an 
acquirer (sensor (400); [0142], [0150]) to acquire a temperature (410) and a humidity (420) in the target space; and 
an air-conditioning controller (300) to switch an operation mode, in accordance with the temperature (410) and the humidity (420) acquired by the acquirer [0147-0150; FIG. 7], between a 
cooling mode [0144, 0286] in which the air- conditioning unit cools the target space, a 
dehumidification mode [0144, 0286] in which the air-conditioning unit dehumidifies the target space, and 
an air-blowing mode (blowing mode [0144, 0286]).

Ha lacks: 
an air-blowing mode in which the compressor is stopped without the blower stopping air blowing, 
wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is smaller than a second humidity threshold, the air- conditioning controller switches the operation mode to the air-blowing mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a fourth temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode.  

Regarding the limitation, “…an air-blowing mode in which the compressor is stopped without the blower stopping air blowing”: please see in re claim 1.
Regarding the limitations, “…wherein in a case in which a humidity difference between the humidity acquired by the acquirer and a set humidity in the target space is smaller than a second humidity threshold, the air- conditioning controller switches the operation mode to the air-blowing mode when a temperature difference between the temperature acquired by the acquirer and a set temperature of the target space decreases below a fourth temperature threshold during air-conditioning of the target space performed by the air-conditioning unit in the cooling mode.”: please see in re claim 5.


Claim(s) 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US20170023264), and further in view of Takahashi (US8915451B2) and Chen (CN104566807A), as applied to claim 1 above and further in view of Gotou (WO2012049897).

In re claim 8, Ha lacks the air-conditioning device according to claim 1, wherein the acquirer further acquires a humidity in an external space external to the target space, and 
the air-conditioning controller switches the operation mode between the dehumidification mode and the air-blowing mode in accordance with a humidity difference between the humidity in the target space acquired by the acquirer and a set humidity in the target space, and a latent heat load of the target space defined by the humidity in the external space acquired by the acquirer.  

Regarding the limitations: Gotou discloses in a similar air conditioner control device a consideration for further acquiring a humidity of an external to the target space (outside air absolute humidity value) in switching operation modes between the dehumidification mode (“ When the current outside air absolute humidity value is in the range less than the lower limit absolute humidity value Cb, that is, the external air absolute humidity value is smaller than the lower limit absolute humidity value Cb, the air conditioning control unit 163 controls the operation mode of the external control device 30 Is determined as the humidification ventilation operation”; Pg.35; ¶128) and the air- blowing mode (“On the other hand, when the current outside air absolute humidity value falls within the range equal to or higher than the lower limit absolute humidity value Cb, that is, when the external air absolute humidity value is equal to or higher than the lower limit absolute humidity value Cb, the air conditioning control unit 163 controls the external air conditioner 30 Is determined as the ventilation operation.”; Pg.36, ¶129). Gotou further discloses consideration for switching the operation mode, in accordance with a humidity difference between the humidity in the target space acquired by the acquirer and a set humidity in the target space, between a dehumidification mode (“and the indoor space humidity is lower than the minimum value of the absolute humidity conversion value at the lower limit value of the temperature in the predetermined temperature and humidity range, the humidification ventilation operation is performed”) and an air- blowing mode (“if the humidity of the air in the indoor space is lower than the predetermined temperature and humidity range A ventilation operation may be performed”; Pg.7, ¶7). 
Regarding the limitation, “and a latent heat load of the target space defined by the humidity in the external space acquired by the acquirer”: According to the control methods discussed above, Gotou teaches a control method wherein air-conditioning operations can be controlled according to either indoor or outdoor humidity levels. Gotou further discloses consideration for air- conditioning control methods as it pertains to latent heat loads within a system so as to supply the outside air after the latent heat treatment such that the absolute humidity of the outside air is lower than the absolute humidity of the indoor space (Pg.1; ¶6). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include wherein the acquirer further acquires a humidity in an external space external to the target space, and the air-conditioning controller switches the operation mode between the dehumidification mode and the air-blowing mode in accordance with a humidity difference between the humidity in the target space acquired by the acquirer and a set humidity in the target space, and a latent heat load of the target space defined by the humidity in the external space acquired by the acquirer, as taught by Gotou. 
One of ordinary skill in the art would recognize the benefits of this modification as it would enable an air- conditioning method with consideration for the humidity difference between a conditioned space and an exterior environment; enabling an air- conditioning system to more effectively respond to changes in the exterior environment, as compared to those maintained within the enclosed space, by switching operations in accordance with maintaining user comfort and environmental settings. 

In re claim 14, Ha discloses an air-conditioning device, comprising: an air-conditioning unit to air-condition a target space, the air-conditioning unit including a 
compressor (812) to compress a refrigerant and circulate the refrigerant through a refrigerant pipe [0028], a 
heat exchanger (20) to cause heat exchange between air in the target space and the refrigerant circulating through the refrigerant pipe [0028], and a 
blower (blower unit (30)) to feed air in the target space to the heat exchanger; an 
acquirer (400) to acquire a temperature (410) and a humidity (420) in the target space; and an 
air-conditioning controller (300) to switch an operation mode, in accordance with the temperature and the humidity acquired by the acquirer [0147-0150; FIG. 7], between a 
cooling mode [0144, 0286] in which the air- conditioning unit cools the target space, a 
dehumidification mode [0144, 0286] in which the air-conditioning unit dehumidifies the target space, and an 
air-blowing mode (blowing mode [0144, 0286]). 

Ha lacks: 
an air-blowing mode in which the compressor is stopped without the blower stopping air blowing, 
acquirer (400) to acquire a temperature (410) and a humidity (420) in the target space and a humidity in an external space external to the target space; and an 
wherein the air-conditioning controller switches the operation mode between the dehumidification mode and the air-blowing mode in accordance with a humidity difference between the humidity in the target space acquired by the acquirer and a set humidity in the target space, and a latent heat load of the target space defined by the humidity in the external space acquired by the acquirer.

Regarding the limitation, “…an air-blowing mode in which the compressor is stopped without the blower stopping air blowing”: please see in re claim 1. 
Regarding the limitation, “…acquirer to acquire a temperature and a humidity in the target space and a humidity in an external space external to the target space”: Gotou discloses in a similar air conditioner control device a consideration for using a humidity sensor (38) to detect the absolute humidity of outdoor air external to the target space (Pg.10; ¶45).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ha to include a sensor configured to acquire a humidity in an external space external to the target space, as taught by Gotou.
One of ordinary skill in the art would recognize the benefits of this modification as it would enable an air- conditioning method with consideration for the humidity difference between a conditioned space and an exterior environment; enabling an air- conditioning system to more effectively respond to changes in the exterior environment, as compared to those maintained within the enclosed space, by switching operations in accordance with maintaining user comfort and environmental settings.
Regarding the limitation, “…wherein the air-conditioning controller switches the operation mode between the dehumidification mode and the air-blowing mode in accordance with a humidity difference between the humidity in the target space acquired by the acquirer and a set humidity in the target space, and a latent heat load of the target space defined by the humidity in the external space acquired by the acquirer”: please see in re claim 8.
 
Conclusion
See PTO-892: Notice of references cited, copies provided for references used within this office action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763            

/MARC E NORMAN/Primary Examiner, Art Unit 3763